Citation Nr: 1017933	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  07-11 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability evaluation in excess of 30 
percent for status post total right knee arthroplasty.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 




INTRODUCTION

The Veteran had active service from July 1973 to October 
1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs Regional Office (RO) in 
Winston-Salem, North Carolina, denying entitlement to a 
disability rating in excess of 30 percent for the Veteran's 
right knee disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a disability 
rating in excess of 30 percent for his right knee, status 
post total knee arthroplasty.  For historical purposes, the 
Veteran was originally granted service connection for a right 
knee disability in an April 1976 rating decision.  A 
disability rating of 10 percent was assigned under Diagnostic 
Code 5257, effective as of October 30, 1975.  The record 
demonstrates that the Veteran's right knee condition worsened 
over time, and in May 2004, the Veteran underwent an 
operation for a total right knee arthroplasty.  Subsequently, 
in a July 2004 decision, a temporary evaluation of 100 
percent was assigned based on surgical or other treatment 
necessitating convalescence, effective as of May 18, 2004, 
under Diagnostic Code 5055.  A 30 percent evaluation was 
assigned as of July 1, 2005.  The Veteran submitted 
additional evidence regarding his right knee, but he was 
denied a disability rating in excess of 30 percent in a 
September 2005 decision.  The Veteran appealed this decision 
to the Board in March 2007.  

The Veteran was originally afforded a VA examination for his 
right knee in June 2005.  However, the Veteran has asserted 
on numerous occasions that this VA examination was inadequate 
because the examiner never actually touched or examined his 
right knee.  The Veteran was subsequently afforded another 
examination of the knees in December 2007.  This examination 
was never considered by the RO, but VA received a waiver of 
review of this evidence by the agency of original 
jurisdiction from the Veteran's representative in April 2010.  
This is the most recent VA examination of record.  

The Board finds that the Veteran's claim must be remanded so 
he can be scheduled for a new VA examination.  It was 
suggested in the October 2008 statement from the Veteran's 
representative that the Veteran currently suffers from severe 
painful motion or weakness in the right knee.  The duty to 
conduct a contemporaneous examination is triggered when the 
evidence indicates that there has been a material change in 
disability or that the currently assigned disability rating 
may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a Veteran is entitled to a new 
examination after a 2 year period between the last VA 
examination and the Veteran's contention that the pertinent 
disability had increased in severity).  Since the Veteran's 
last VA examination was in December 2007, and since the 
record suggests a worsening of his disability since this 
time, he must be provided with the opportunity to report for 
a more current VA examination  

In addition, the record contains a finding of entitlement to 
disability benefits from the Social Security Administration 
(SSA) dated November 2005.  However, the record does not 
demonstrate that any attempt has been made to obtain any 
medical records that were associated with this decision (the 
Board realizes that these records may be duplicate VA 
records).  VA has a duty to obtain SSA records when they may 
be relevant.  See Voerth v. West, 13 Vet. App. 117, 121 
(1999); Baker v. West, 11 Vet. App. 163, 169 (1998); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  
Accordingly, the AMC should contact the SSA and obtain and 
associate with the claims file copies of the Veteran's 
records regarding SSA benefits, including the complete 
medical records upon which any decision was based.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

Finally, the most recent VA medical center (VAMC) treatment 
record in the claims file is dated March 2007.  The AMC 
should contact the VAMC in Atlanta, Georgia and request 
copies of all medical records since March 2007.  If any 
additional evidence is obtained it must be incorporated into 
the Veteran's claims file.  

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  The AMC should obtain any records of 
treatment for the right knee from the VAMC 
in Atlanta, Georgia since March 2007.  Any 
response received in conjunction with this 
request should be associated with the 
Veteran's claims file.

2.  The AMC should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based.  The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

3.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination with the appropriate 
specialist to determine the current level 
of severity due to his status post total 
right knee arthroplasty.  The VA examiner 
should thoroughly review the appellant's 
claims file and a copy of this REMAND in 
conjunction with the examination and note 
this has been accomplished in the 
examination report.  

The examiner should describe in detail all 
symptomatology associated with the 
Veteran's right knee disability, including 
any evidence of severe painful motion or 
weakness.  If pain on motion is observed, 
the examiner should indicate the point at 
which pain begins.  In addition, the 
examiner should indicate whether, and to 
what extent, the Veteran likely 
experiences functional loss due to pain or 
weakness during flare-ups and/or with 
repeated use.  

4.  Thereafter, the AMC must review the 
claims file to ensure that the foregoing 
requested development has been completed.  
In particular, review the requested 
medical opinion to ensure that it is 
responsive to and in compliance with the 
directives of this remand and if not, 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268, 271 
(1998).

5.  After completion of the above, the AMC 
should review the expanded record and 
readjudicate the Veteran's claim.  If the 
benefit sought is not granted, the Veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


